Citation Nr: 0117610	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  98-01 945A	)	DATE
	)
	)


THE ISSUE

Whether the December 2, 1997 decision of the Board of 
Veterans' Appeals (Board) that denied the claims for service 
connection for arthritis of multiple joints and tinnitus 
should be revised or reversed on the grounds of clear and 
unmistakable error.  

(The issues of entitlement to service connection for 
hypertension, for hearing loss, and for auto-immune disease; 
the propriety of the initial noncompensable rating assigned 
for hepatitis for the period prior to June 28, 1999; and the 
propriety of the initial 10 percent rating assigned for 
hepatitis for the period beginning June 28, 1999 the subjects 
of a separate decision by the Board)


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to June 
1962.  He also served in the North Carolina Army National 
Guard from October 1956 to February 1959, from April 1959 to 
August 1959, and from March 1963 to January 1979.  

In December 1997, the Board of Veterans' Appeals (Board) 
issued a decision that denied the veteran's claims for 
service connection for arthritis of multiple joints and for 
tinnitus.  

In February 1998, the Board received the veteran's motion for 
reconsideration of the Board's decision of December 1997.  In 
an April 1998 letter, the Board informed the veteran that his 
motion for reconsideration was denied and the grounds for the 
denial.  Citing to VAOPGCPREC 1-98, the Board advised the 
veteran that the Board would consider that motion as a 
request for revision of the Board's December 1997 decision on 
the grounds of "clear and unmistakable error" based on new 
authority granted to the Board by Public Law 105-111.  
However, inasmuch as the Board was in the process of 
promulgating regulation necessary to carry out the provisions 
of Pub. L. No. 105-111, the Board advised the veteran that it 
was deferring determinations on all requests for revision of 
prior Board decisions on the grounds of clear and 
unmistakable error until those regulation were finalized.  

On January 13, 1999, the VA published final clear and 
unmistakable error regulations in the Federal Register.  In a 
May 5, 1999 letter to the veteran, the Board noted that the 
new regulations provided very specific rules for what he must 
do to prevail and that, once a motion for revision based on 
clear and unmistakable error was finally denied, the Board 
would not consider another clear and unmistakable error 
motion on that decision.  In order for the veteran to make 
the best possible argument on a clear and unmistakable error 
motion, he was also sent a copy of the new regulations and 
advised that the Board would not consider his motion for 
reconsideration to be a clear and unmistakable motion unless 
the veteran or his representative informed the Board, in 
writing, within sixty days of the date of the Board's May 
1999 letter of his intentions to have the Board's December 
1997 decision revised or reversed on the basis of clear and 
unmistakable error.  

On VA Form 21-4138, Statement in Support of Claim, dated June 
14, 1999, and received at the RO on June 23, 1999, the 
veteran referenced the Board's May 1999 letter and requested 
a review of his appeal on the new ruling and decision on the 
grounds of clear and unmistakable error under Public Law 105-
111.  

Also in June 1999, the veteran rescinded his power of 
attorney in favor of his prior representative and submitted a 
signed VA Form 21-22 appointing the North Carolina Division 
of Veterans Affairs as his representative for all issues at 
the VA as of that date.  

Inasmuch as the Board had not received a response from the 
veteran within the sixty-day period, the Board, in a 
September 1999 letter, informed the veteran that his earlier 
motion for reconsideration was not treated as a clear and 
unmistakable error motion.  However, if he wished to file 
another motion for revision of a prior Board decision on the 
grounds of clear and unmistakable error, he must be specific 
as to the Board decision to which the motion relates and the 
alleged clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal and factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  

In a December 2000 letter to the veteran, the Board noted 
that he, in fact, had timely responded to the Board's May 
1999 letter by his correspondence dated June 14, 1999, but 
that the response had not been submitted to the Board; 
rather, it had been forwarded to the RO by his 
representative.  The Board informed the veteran that, under 
the circumstances, it would consider his earlier motion for 
reconsideration as a request for revision of the Board's 
December 2, 1997 decision on the grounds of clear and 
unmistakable error.  

In a letter to the veteran's representative, also dated in 
December 2000, the Board noted the veteran's request for 
review of the Board's December 1997 decision on the grounds 
of clear and unmistakable error in accordance with 38 
U.S.C.A. § 7111 and, pursuant to 38 C.F.R. § 20.1405(a)(2), a 
copy of the veteran's request was enclosed.  The 
representative was advised that he had thirty days to submit 
a relevant response; however, no response was received from 
either the veteran or his representative.  


FINDINGS OF FACT

1.  In December 1997, the Board denied the veteran's claims 
for service connection for arthritis of multiple joints and 
for tinnitus; the veteran subsequently filed a claim for 
reconsideration which has been construed as a request for a 
revision of the Board's 1997 decision on the basis of clear 
and unmistakable error.  

2.  The veteran has not alleged that the facts, as they were 
known at the time of the December 1997 decision, were not 
before the Board; that the Board incorrectly applied the 
extant statutory and regulatory provisions at the time of the 
December 1997 decision; or that, but for any alleged error, 
the outcome of the decision would have been different.  


CONCLUSION OF LAW

The veteran has not advanced a valid pleading of clear and 
unmistakable error in the December 2, 1997 decision of the 
Board that denied the claims for service connection for 
arthritis of multiple joints and tinnitus.  38 U.S.C.A. 
§ 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1400, 20.1403, 
20.1404, 20.1405 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In its December 2, 1997, decision, the Board denied the 
veteran's claims for service connection for arthritis of 
multiple joints and tinnitus on the basis that the claims 
were not well ground.  The evidence then of record consisted 
of the veteran's service medical records, both active duty 
and National Guard, the veteran's service administrative 
records, VA examination reports, numerous VA and private 
outpatient and hospitalization treatment records for 1980 
through 1996, and written lay statements.  

Having reviewed the evidence, the Board found that the 
veteran's medical records, for both his active duty service 
and service with the Army National Guard, were completely 
devoid of any findings or complaints of arthritis or 
tinnitus, and there were no medical opinions linking 
arthritis to service.  Further, the evidence showed that the 
veteran first complained of ringing in his ears more than a 
decade after his service in the National Guard, and more than 
two decades after his period of active duty service.  Despite 
his complaints, the record contained no diagnosis of 
tinnitus.  In its decision, the Board also considered the 
veteran's assertion that his arthritis was linked to a 1960 
back injury and that the arthritis had spread to multiple 
joints in his body; however, as a layman, he was considered 
not competent to offer an opinion on medical matters, such as 
the diagnosis of a disability and an opinion as to the 
etiology of a diagnosis.  Similarly, the Board found that the 
veteran's contention that he has tinnitus as a result of his 
military service could not constitute competent evidence to 
well-ground the claim in the absence of supportive medical 
evidence.  See Jones v. Derwinski, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Initially, the Board notes that its December 1997 decision is 
final.  See 38 U.S.C.A. §§ 7103, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. § 20.1100 (2000).  

Until recently, a claimant was precluded from collaterally 
attacking a prior final Board decision by alleging clear and 
unmistakable error in a rating decision that was subsumed in 
that decision.  See Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 
1994).  However, effective November 21, 1997, the provisions 
of Pub. L. No. 105-111, 111 Stat. 2271 (codified at 
38 U.S.C.A. § 7111 (West Supp. 1999)) permit challenges to 
decisions of the Board on the grounds of clear and 
unmistakable error.  Final regulations amending the Rules of 
Practice before the Board were promulgated and became 
effective February 12, 1999, providing for procedures to 
challenge prior Board decisions on the basis of clear and 
unmistakable error.  See 64 Fed. Reg. 2134-2141 (1999) 
(promulgated at 38 C.F.R. §§ 20.1400-20.1411 (2000)).  With 
the exception of 38 C.F.R. § 20.1404(b), these regulations 
have been validated as consistent with title 38 of the United 
States Code, and not arbitrary, capricious, or abuses.  See 
Disabled American Veterans (DAV) v. Gober, 234 F.3d 682 (Fed. 
Cir 2000).  While the Federal Circuit found that the pleading 
sufficiency requirement of 38 C.F.R. § 1404(b) was 
reasonable, it also held that Rule 1404(b), in the manner it 
operated in tandem with Rule 1409(c) (essentially authorizing 
a merits denial of a CUE motion where the motion does not 
comply with the pleading requirements of Rule 1404(b)).  

It is apparent, however, that Congress, in creating § 7111, 
intended the VA to follow the established case law defining 
clear and unmistakable error.  See 64 Fed. Reg. 2137 (1999); 
see also Donovan v. West, 158 F.3d 1377, 1382-83 (Fed. Cir 
1998).  This case law is found primarily in the precedent 
opinions of the United States Court of Appeals for Veterans 
Claims (formerly known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court).  Clear and 
unmistakable error is defined in Rule 1403(a) of the Rules of 
Practice (codified at 38 C.F.R. § 20.1403(a)) as "the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law as it existed when that decision was 
made (emphasis added).  See 64 Fed. Reg. 2134, 2139 (1999) 
(codified at 38 C.F.R. § 20.1403(b)); see also Russell v. 
Principi, 3 Vet. App. 310, 314 (1992).

In the Russell case, the Court propounded a three-pronged 
test for determining when there is clear and unmistakable 
error present in a prior decision.  These are:  (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed a the time 
of the prior adjudication in question.  See Russell, 3 Vet. 
App. at 313-14.  

In Fugo, the Court refined and elaborated on the test set 
forth in Russell.  In Fugo the Court stated:

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. ... If a claimant-appellant 
wishes to reasonably raise CUE there 
must be some degree of specificity as to 
what the alleged error is and, unless it 
is the kind of error ... that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even 
stronger.

Fugo, 6 Vet. App. at 43-44 (emphases added).  Thus, as a 
threshold matter, a claimant must plead CUE with sufficient 
particularity.  Only if this threshold requirement is met 
does the Board have any obligation to address the merits of 
the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) 
(distinguishing denial of CUE due to pleading deficiency and 
denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 
(1995) (same).  

The Court has held that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  See Baldwin v. West, 13 Vet. App. 1, 
5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  
Similarly, absent VA's commission of "a grave procedural 
error," see Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), 
the Court has held that the VA's breach of its duty to assist 
cannot form a basis for a claim of clear and unmistakable 
error.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); 
Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

In the veteran's February 1998 motion for reconsideration of 
the Board's December 1997 decision, he alleged only that 
error is contained in that decision.  He gave no specifics as 
to what that error might be.  Instead, he reiterated his 
original contentions that had been considered by the Board at 
the time of its December 1997 decision, namely, that there is 
an etiological relationship between his multiple joint 
arthritis and an injury he sustained while on active duty and 
that the ringing in his ears is directly related to his 
military service.  Based on those allegations, the Board, in 
April 1998, denied the veteran's motion for reconsideration 
of its December 2, 1997 decision.  As indicated above, that 
motion subsequently was construed as a motion for revision or 
reversal of the BVA's decision on the basis of clear and 
unmistakable error.  

Since then, the veteran has been afforded ample opportunity 
to supplement his initial motion.  In May 1999, the veteran 
was provided a copy of the final clear and unmistakable error 
regulations and advised of the need to submit specifics 
pertaining to his allegations of clear and unmistakable error 
in the Board's December 1997 decision.  Likewise, he again 
was advised of the requirements in VA's September 1999 
letter.  He has not offered any additional specifics in 
response to either letter.

However, in the motion at hand, the veteran simply has not 
made any specific allegations of clear and unmistakable error 
in the Board's December 1997 decision. 
Significantly, the veteran has not advanced any arguments 
whatsoever indicating that the facts as they were known at 
the time of the December 1997 decision were not before the 
Board, that the Board incorrectly applied the extant 
statutory and regulatory provisions at the time of its 
December 1997 decision, or that, but for any alleged error, 
the outcome of the decision would have been different.  See 
38 C.F.R. § 20.1403(a); see also Russell.  Thus, the Board 
finds that the veteran has not met the pleading requirements 
for a clear and unmistakable claim.  Hence, consideration of 
the veteran's motion for revision of the Board December 1997 
decision, on the merits, is unnecessary.  See Luallen, 
8 Vet. App. 96.  

The Board points out that during the pendency of this motion, 
there has been a significant change in the law.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The new law applies to all claims filed on or after 
the date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet finally 
adjudicated as of that date.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  
The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

The requirements pertaining to VA's duty to assist under the 
Veterans Claims Assistance Act of 2000 are not applicable 
here because the motion fails based on insufficient pleading.  
Hence, the determinative issue is not evidentiary but legal, 
i.e., whether the veteran complied with the legal 
requirements to plead a clear and unmistakable error claim.  
As regards the duty to notify the veteran of what is needed 
to substantiate this claim, however, the Board finds that the 
veteran has been notified of the relevant legal pleading and 
proof requirements by virtue of VA's May and September 1999 
letters; to this extent, the Veterans Claims Assistance Act 
of 2000 has been satisfied.  

As a final point, the Board acknowledges that because the 
veteran did not plead his clear and unmistakable error claim 
with sufficient particularity, a merits denial is not 
appropriate.  See generally, DAV v. Gober, supra.  However, a 
dismissal of the motion, without prejudice, is appropriate.   


ORDER

As the motion to revise or reverse the Board's December 2, 
1997 denial of service connection for arthritis of multiple 
joints and tinnitus on the grounds of clear and unmistakable 
error is legally insufficient, it is dismissed without 
prejudice.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 



